 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   GENO GOMEZ,                                         Case No.: 18cv2607-CAB-WVG
12                                      Plaintiff,
                                                         ORDER ADOPTING REPORT AND
13   v.                                                  RECOMMENDATION, DISMISSING
                                                         PETITION AND DENYING
14   W.L. MONTGOMERY, Warden, et al.,
                                                         CERTIFICATE OF
15                                    Defendant.         APPEALABILITY
16
17         On November 13, 2018, Petitioner Geno Gomez (“Petitioner”), a state prisoner
18   proceeding pro se and in forma pauperis, filed a Petition for Writ of Habeas Corpus
19   pursuant to 28 U.S.C. § 2254, [Doc. No. 1.] On February 22, 2019, Respondent filed a
20   motion to dismiss the petition. [Doc. Nos. 8 and 9.] Petitioner did not file a response.
21         On July 11, 2019, Magistrate Judge William V. Gallo issued a Report and
22   Recommendation (“Report”), recommending that the Court dismiss the Petition without
23   prejudice to Petitioner pursuing his claim under 42 U.S.C. §1983. [Doc. No. 10.] The
24   Report also ordered that any objections were to be filed by August 16, 2019. [Report at
25   9.] To date, no objection has been filed, nor has there been a request for additional time in
26   which to file an objection.
27         A district court’s duties concerning a magistrate judge’s report and
28   recommendation and a respondent’s objections thereto are set forth in Rule 72(b) of the

                                                     1
                                                                                  18cv2607-CAB-WVG
 1   Federal rules of Civil Procedure and 28 U.S.C. § 636(b)(1). When no objections are
 2   filed, the district court is not required to review the magistrate judge’s report and
 3   recommendation. The Court reviews de novo those portions of the Report and
 4   Recommendation to which objections are made. 28 U.S.C. § 636(b)(1). The Court may
 5   “accept, reject, or modify, in whole or in part, the findings or recommendations made by
 6   the magistrate judge.” Id. However, “[t]he statute makes it clear that the district judge
 7   must review the magistrate judge's findings and recommendations de novo if objection is
 8   made, but not otherwise.” United States v. Reyna–Tapia, 328 F.3d 1114, 1121 (9th
 9   Cir.2003) (en banc) (emphasis in original). “Neither the Constitution nor the statute
10   requires a district judge to review, de novo, findings and recommendations that the
11   parties themselves accept as correct.” Id.
12         Here, neither party has timely filed objections to the Report. Having reviewed it,
13   the Court finds that it is thorough, well-reasoned, and contains no clear error.
14   Accordingly, the Court HEREBY ADOPTS Magistrate Judge Gallo’s Report and
15   Recommendation [Doc. No. 10] in its entirety. For the reasons stated in the Report,
16   which is incorporated herein by reference, the Court DISMISSES the Petition without
17   prejudice to Petitioner pursuing his claim in a separate action under 42 U.S.C. §1983.
18         Moreover, because the Court does not believe that reasonable jurists would find the
19   Court’s assessment of the constitutional claims debatable or wrong it DECLINES to
20   issue a Certificate of Appealability. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).
21         IT IS SO ORDERED.
22   Dated: August 21, 2019
23
24
25
26
27
28

                                                   2
                                                                                  18cv2607-CAB-WVG
